Relator requests that this court compel respondent judge to issue findings of fact and conclusions of law with respect to the petition for postconviction relief filed by relator in State v. Carley, Cuyahoga County Court of Common Pleas Case No. CR-355976.
Respondent has filed a motion for summary judgment. Relator has not opposed the motion. Attached to the motion for summary judgment is a copy of an order received for filing on October 13, 1998 which states:
    Defendant's motion for post conviction relief denied as the matters presented therein would be more properly adddressed [sic] on direct appeal if same has been presented by way of direct appeal, those issues may not be religated [sic].
Respondent argues that this entry is sufficient to discharge her responsibility under R.C. 2953.21(C) and (G) to issue findings of fact and conclusions of law when denying a petition for postconviction relief. Compare State ex rel. Pulliam v. Greene
(Mar. 5, 1998), Cuyahoga App. No. 73746, unreported, quotingState ex rel. Konoff v. Moon(1997), 79 Ohio St.3d 211, 212,680 N.E.2d 989 [citing State ex rel. Carrion v. Harris(1988),40 Ohio St.3d 19, 19-20, 530 N.E.2d 1330, 1330-1331]. As a consequence, respondent argues that this action in mandamus is, therefore, moot. We agree.
In reaching this decision, however, we do not decide the issue of the sufficiency of the October 13, 1998 entry. Rather, we note that relator's appeal of the October 13, 1998 entry is pending. See Case No. 76088. This court — in its exercise of appellate jurisdiction — will have the opportunity to determine whether the October 13, 1998 entry is sufficient.
Accordingly, respondent's motion for summary judgment is granted. Relator to pay costs.
Writ denied.
ANN DYKE, J., CONCURS.
                             ___________________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE